In a proceeding pursuant to SCPA article 22 to judicially settle the account of the petitioner administratrix e.t.a., the petitioner appeals from so much of a judgment of the Surrogate’s Court, Suffolk County (Signorelli, S.), dated September 26, 1986, as vacated the provision in the parties’ stipulation which provided for the payment of the sum of $70,000 as counsel fees and reduced that amount to the sum of $25,000.
Ordered that the judgment is reversed insofar as appealed from, without costs or disbursements, by deleting the second and third decretal paragraphs thereof and substituting therefor a provision reinstating the provision in the stipulation requiring the payment of $70,000 in counsel fees less the sum of $15,000 which has already been tendered by the estate.
We find that the Surrogate’s Court erred in vacating the provision of the parties’ stipulation which required the pay*433ment of the sum of $70,000 as fees for legal services rendered to the estate, and in reducing the amount of counsel fees to the sum of $25,000. The provision in the stipulation pertaining to counsel fees was neither unfair, unreasonable nor unconscionable. Moreover, the record amply documents that the amount of counsel fees which had been agreed upon by all interested parties was commensurate with and duly reflected the amount of time invested by counsel, the beneficial results obtained, the unusual problems encountered in the administration of this estate and the professional standing of counsel (see, Matter of Freeman, 34 NY2d 1; Matter of Potts, 213 App Div 59, affd 241 NY 593). Accordingly, the provisions of the stipulation should be given full force and effect. Niehoff, J. P., Eiber, Kunzeman and Harwood, JJ., concur. [See, 135 Misc 2d 85.]